Title: To George Washington from Timothy Pickering, 12 July 1781
From: Pickering, Timothy
To: Washington, George


                  
                     Sir,
                     Camp July 12. 1781.
                  
                  I believe I have heretofore mentioned to your Excellency my disappoinment in respect to the number of horses supposed to be wintered in Pensylvania.  Last January, or early in February, I sent to that state & to every other where horses were wintered, for returns of them, for the purpose of ascertaining what numbers would be fit for service this campaign: but I obtained none until May & June.  However, when in Philadelphia, Colo. Miles, my deputy there, estimated the numbers in Pensylvania at about 1200.  These, with those in Jersey and New England, I knew would be an amply supply for the present campaign, seeing so many ox teams were to be employed.  But Colo. Miles’s return of the 3d of June presented me with a very different view of our stock of horses, as follows.
                  May 22d  Ordered to camp from Pensylvania100.remained there June 3d in use at the posts38on hand fit for service181on hand that would be fit when farther recruited104323Taken to furnish the waggons of the Pensylvania line226649Exclusive of these, he says several horses were furnished to the conductors & staff officers.  He says also that he furnished the servant of the Marquis de la Fayette with a four horse close waggon & Genl Gist with another—that a number of horses had been issued to officers who came out of captivity, & on command, & for other purposes, which would appear in the general returns as soon as they could be made out—These various causes have thus greatly reduced the number of horses put to winter in Pensylvania.
                  McCullock has brought the remainder of the horses appropriated to your Excellency’s waggons during the last campaign, amounting to 46.  Part have been sent to the southern army in the course of the winter (as I recollect) as well as some from pensylvania.
                  On the last of December the return of public horses in New England, on the borders of New York, exhibited 242.  On the 21st of May they were reduced to 91.
                  There were 70 in Connecticut, which by the late deputy quarter master were called fit for service.  Mr Pomeroy, on his receiving them this Spring, informed me that scarcely one was or would be fit for service this campaign, or not till very late.  Indeed, if I do not mistake, they were in such condition that he thought it most adviseable to sell many of them.
                  Agreeably to your Excellency’s directions I sent for all the horses to be brought in by the 5th instant.  Colo. Neilson forwarded his (between thirty & forty he says) to Morristown, where with 40 which had some time before been brought from Pensylvaina, they were put to a number of close waggons which were to be bro’t to camp, & to other waggons to remove the baggage of the Jersey line—In regard to those last ordered from Pensylvania, Colo. Miles on the 29th ulto wrote thus—"I have ordered the horses from the different posts sent on to camp; but am very certain it has not been in the power of the different gentlemen under whose care they were to forward them, for want of cash to pay hands & other necessary expences on the road.  I have however this morning saved as much out of a sum procured for other purposes, and have forwarded part of it immediately to york Town, & shall send some to the other posts to-morrow."
                  The numbers of horses falling so far short of my expectations, I wrote to the deputies in Pensylvania & Jersey, where prinicipally good horse teams are to be procured, to hire, the former 50 & the latter 25 four-horse teams for the campaign; in like manner as I had hired ox teams in New England.
                  On the 29th ulto Colo. Miles wrote me a second time on the subject, thus—"I have not yet been able to engage any teams for the army.  The owners say there can no dependance be put on the promises of public officers, and they have suffered too much already to risk any more.  I shall however continue my endeavours, & had I the means of paying them for past services, could engage any number."
                  As many teams employed in the public service had their waggons wore out, and there are more common waggons on hand than can be wanted for the army, I proposed to furnish each owner of a horse team who would engage for the campaign with a waggon & geers by way of advance pay, at an appraisement at their just value.  On this Colo. Neilson writes me the 2d inst.—"I will avail myself of the offers of a waggon & harness in advance to the owners of teams, to induce them to enter the service for the campaign, so far as it will go; tho’ I have little hopes from it I confess.  The large sums due to so many for team hire operates very unfortunately in procuring them for the present purpose."
                  I had also desired Colo. Neilson to try specie certificates in the purchase of horses, as such certificates have been issued in Jersey for various purposes.  He answers—"It is not possible for me to purchase horses with specie certificates, nor any other article: Nothing but money will, it seems, procure any thing or any services.  The promising faculties of a public officer will no longer avail."  In respect to the ox teams he had engaged, but which fall off, he says—"Nothing will serve their owners but the hard cash."
                  Colo. Hughes is trying to purchase horses in his district with certificates; I have not heard that he has procured any.
                  Genl Parsons told me, the evening before last, that the quarter master at Danbury said he could purchase fifty or sixty horses in that quarter without money.  I doubted it, for I have no where discovered more aversion to part with something for nothing in hand, than in the people of that state.  However, I yesterday sent by an express to the quarter master at Danbury to purchase as many as he could.
                  All these attempts I fear will fail of procuring the horses requisite for the artillery and the officers close waggons; for the latter are calling for them, tho’ some will be satisfied with ox teams.  In what way deficiencies shall be supplied I cannot determine.  If the neighbouring states are called on, they may be long in furnishing them, & at last produce, at an enormous expence, such wretched animals as were brought in last campaign.  I have not nor expect money to purchase any number.  and to impress would be distressing to the individuals from who they shall be taken; tho’ in no other way can they probably be procured with due dispatch.  I beg leave to request Your Excellency’s advice and direction.  I am, with the greatest respect your Excellency’s most obedt servt
                  
                     Tim: pickering Q.M.G.
                  
                  
                     P.S.  I gave encouragement to General Knox that about 80 horses could be furnished to bring down field artillery from King’s ferry to-day: but the Jersey line, from which about half the number I supposed could be taken, & who on inquiry I had reason to think would arrive in time to admit of it, do not yet appear.
                  
                  
               